ACCEPTED
                                                                                          12-14-00303-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                      1/5/2015 6:02:10 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-14-00303-CR                                                CLERK


 CRAIG ALBERT PRUITT, JR.                  §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS             TYLER, TEXAS
                                                                   1/5/2015 6:02:10 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 7th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State v. Craig Albert Pruitt, Jr. and numbered 007-

       0996-14.

3.     Appellant was convicted of Unlawful Possession of a Firearm by a Felon.

4.     Appellant was assessed a sentence of eight (8) years confinement in the Texas

       Department of Criminal Justice - Institutional Division.

5.     Notice of Appeal was given on October 21, 2014.

6.     The Clerk's Record was filed on November 3, 2014 and supplemented on

       November 7, 2014; the Reporter's Record was filed on November 4, 2014.

7.     The Appellant’s Brief is due on January 5, 2014. Counsel requests the Court an

       extension of forty-five (45) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.     On November 3, 2014, Counsel filed the Appellant’s Brief in

                    Charles Walker v. State of Texas, cause no. 12-14-00104-CR;

             B.     On November 17, 2014, Petition for Discretionary Review in
                 Kenneth Walker v. State of Texas, cause no. PD-1429-14 with no

                 further extensions;

           C.    On November 17, 2014, a Petition for Discretionary Review in

                 Shelly Walker v. State of Texas, cause no. PD-1430-14 with no

                 further extensions;

           D.    On December 2, 2014, Counsel filed the Appellant’s Brief in Henry

                 Swinney v. State of Texas, cause no. 12-14-00142-CR with no

                 further extensions.

           E.    On December 15, 2014, Counsel filed the Appellant’s Brief in

                 Brandon Medford v. State of Texas, cause no. 12-14-00109-CR

                 with no further extensions.

           F.    On December 15, 2014, Counsel filed the Appellant’s Brief in

                 Jeffrey Dock Wright. v. State of Texas, cause no. 12-14-00125-CR

                 with no further extensions.

           G.    On December 15, 2014, Counsel filed the Appellant’s Brief in

                 Angela Hardin v. State of Texas, cause nos. 12-14-00180-CR and

                 12-14-00181-CR with no further extensions.

           H.    On December 18, 2014, Counsel filed the Appellant’s Brief in

                 Darren McDaniel v. State of Texas, cause no. 12-14-00124-CR

                 with no further extensions.

           I.    On January 5, 2015, Counsel filed the Appellant’s Brief in Kathy

                 Spears v. State of Texas, cause no. 12-14-00163-CR.

           J.    On January 5, 2015, Counsel filed the attorney affidavit in State

                 of Texas v. Jerry Gee, cause no. 114-0957-12 in response to an

                 11.07 writ filed by Mr. Gee. Counsel did not receive notice of

                 Judge Kennedy’s order with the deadline issued on November 12,

                 2014 until January 5, 2015.

9.   Additionally, on October 12, 2014, Counsel was appointed in four (4) cases of
      State of Texas v. Larry Maples in Van Zandt County, Texas by the Honorable

      Teresa Drum. The charges include capital murder (non-death), burglary of a

      habitation, aggravated sexual assault and aggravated assault. The capital

      murder trial commenced on November 3, 2014 and concluded on November 6,

      2014. Counsel has also been court appointed to represent the Defendant on any

      appellate matters sought by the Defendant.

10.   On November 7, 2014, counsel was appointed by the 114th District Court of

      Smith County, Texas to prepare a clemency petition in State v. Robert Charles

      Ladd, cause number 114-80305-97. An execution date was originally set in this

      case for December 11, 2014. Counsel filed a clemency petition with the Petition

      with the Board of Pardons and Parole on November 20, 2014. However, due to

      an oversight in setting the execution date this execution date was withdrawn

      and reset. The new execution date has been set for this case on January 29,

      2015 and counsel will need additional time to prepare a new clemency petition

      for the Defendant.

11.   Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Tyler and Texarkana Federal District

      Courts, and hearings in Smith and Van Zandt Counties.

12.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Joshua Ardry v. State of Texas, cause no. 12-

                   14-00143-CR on January 5, 2015;

            B.     Appellant’s Brief in Brandon Simmons v. State of Texas, cause no.

                   12-14-00159-CR on January 7, 2015;

            C.     Appellant’s Brief in Roberta Bagwell v. State of Texas, cause no.

                   12-14-00248-CR on January 9, 2015;

            D.     Appellant’s Brief in Jaworski Adkins v. State of Texas, cause no.

                   12-14-00130-CR on January 12, 2015 with no further extensions;

            E.     Appellant’s Brief in Daniel Spangler v. State of Texas, cause no.
                   12-14-00195-CR on January 15, 2015 with no further extensions;

            F.     Appellant’s Brief in Fatima Rahman v. State of Texas, cause no.

                   12-14-00225-CR on January 22, 2015 with no further extensions;

            G.     Appellant’s Brief in Frederick Perkins v. State of Texas, cause no.

                   12-14-00290-CR upon completion of the Reporter’s Record;

            H.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                   00309-CR upon completion of the Reporter’s Record; and

            I.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                   no. 12-14-00363-CR upon completion of the Reporter’s Record.

13.   Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Tyler and Texarkana Federal District

      Courts, and hearings in Smith and Van Zandt Counties.

14.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

15.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of forty-five (45) days, and for such other and

      further relief as the Court may deem appropriate.

                                              Respectfully submitted,



                                              Law Office of James W. Huggler, Jr.
                                              100 E. Ferguson, Suite 805
                                              Tyler, Texas 75702
                                              Tel: (903) 593-2400
                                              Fax: (903) 593-3830

                                              By: /S/ James W. Huggler, Jr.
                                              James W. Huggler, Jr.
                                              State Bar No. 00795437
                                              Attorney for APPELLANT
                            CERTIFICATE OF SERVICE


      This is to certify that on January 5, 2015, a true and correct copy of the above

and foregoing document was served on Michael West, Smith County District

Attorney's Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax,

hand delivery, or electronic filing.



                                        /S/ James W. Huggler, Jr.
                                       James W. Huggler, Jr.